Citation Nr: 1629167	
Decision Date: 07/21/16    Archive Date: 08/01/16

DOCKET NO.  12-05 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury.

2.  Entitlement to service connection for a lung disability.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and L.D.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to May 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In April 2015, a hearing was held before the undersigned Veterans Law Judge (VLJ) sitting at the RO.  

The Board remanded the case for additional development in June 2015.  The case is now returned for appellate review.

During the course of the remand, service connection was granted for metamorphopsia related to macular scarring in the left eye, which had previously been on appeal.  As there remains no case or controversy with respect to the issue of service connection for a left eye disability, this issue is no longer before the Board.

The issues of entitlement to service connection for residuals of neck injury, bilateral hearing loss, and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDING OF FACT

The Veteran's lung disability was not incurred during active duty service; and the post-service diagnosis is not related to presumed exposure to Agent Orange or any exposure to tear gas. 


CONCLUSION OF LAW

A lung disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify & Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirements were accomplished in a letter sent in September 2009 prior to the initial rating decision.  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO obtained his service treatment records, VA treatment records, and private treatment records.  The Veteran submitted buddy statements.  The Board remanded the claim in June 2015 so that VA examinations could be provided to address the etiology of the Veteran's lung disability.  Thereafter an examination was provided in August 2015.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see 38 C.F.R. § 3.159(d) (VA's duty to assist includes the duty to provide a VA examination and obtain an opinion when necessary to decide the claim).  

The VA examination obtained in this case is adequate as it was predicated on a review of the claims file; contains a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provides opinions as to the etiology of the Veteran's diagnosed lung disabilities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the disabilities on appeal has been met. 38 C.F.R. § 3.159(c) (4).  In addition, for these reasons, the directives of the Board's June 2015 remand have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not indicated there are any additional records that VA should seek to obtain on his behalf.   

Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

VA also afforded the Veteran the opportunity to give testimony before the Board.  The Board hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claims at this time.

II.  Service Connection for a Lung Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  COPD and pneumonia are not specifically listed as a chronic condition under 38 C.F.R. § 3.309(a).

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In addition if a veteran was exposed to an herbicide agent during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, certain diseases, including respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) shall be service-connected, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e).  

Even if service connection is not warranted under one of the presumptive regulations, this does not preclude a claimant from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to herbicide exposure.  Brock v. Brown, 10 Vet. App. 155 (1997).

For a claim received by VA after June 9, 1998, service connection is expressly precluded for any disability related to chronic tobacco use (smoking).  See 38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300 (2015).  This statute and regulation, however, do not preclude the establishment of service connection based upon a finding that a disease or an injury (even if tobacco-related) became manifest or was aggravated during active service or became manifest to the requisite degree of disability during any applicable presumptive period specified in 38 C.F.R. §§ 3.307, 3.309, 3.313, or 3.316.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

In his July 2009 claim, the Veteran reported the onset of a lung condition in 2009.  At the hearing, the Veteran indicated he thought his chronic obstructive pulmonary disease (COPD) was due to tear gas, etc.  He testified that he smoked from the mid 1960's to 1993.

Service treatment records show that the Veteran reported shortness of breath on enlistment in July 1966.  Lungs and chest were normal on clinical evaluation.  On separation examination in May 1969, the lungs were again reported as normal and his chest x-ray was negative. 

Review of private medical records shows he was hospitalized for community acquired pneumonia with sepsis in May 2009.  A possible COPD component was noted. 

A May 2015 statement from the Illinois Lung Institute indicates that the Veteran was seen for initial consultation in April 2015 for worsening dyspnea and a history of severe pneumonia.  The physician stated that "[g]iven the patient history, the probability that Agent Orange and other exposures during his time while in the [Army] stationed in Vietnam, are contributing factors to the ongoing breathing problems." 

The Veteran served in Vietnam and is presumed to have been exposed to Agent Orange. See 38 C.F.R. § 3.307(a)(6)(iii) (2014). 

In August 2015 the Veteran underwent a VA examination to determine the nature and etiology of his lung conditions.  The Veteran reported that he started to smoke around age 15 or 16 years old and would go through three packs a day.  He indicated that he did not smoke in Vietnam but for the rest of his service smoked about one pack a day.  When he got out of service, he smoked a pack a day for a few years, then two to three packs per day until quitting in 1993.  He noted that he started having problems with his lungs when he came down with a serious pneumonia in May 2009.  He further noted that a doctor told him that he had Agent Orange-related lung problems that caused his COPD, but not his pneumonia.  He denied having any problems with his lungs until May 2009.  He recalled, however, that when in Vietnam, the Air Force dropped tear gas on the troops and he covered his mouth and took shallow breaths, but his lungs were hurting when he breathed for about two to three days.  He did not have any chronicity of symptoms and no further problems until 2009.

The examiner determined that the COPD was most likely due to his tobacco use history, and was mild and manifested by bibasilar lung fibrotic changes.  The examiner noted that his symptoms started at the same time as a serious, significant pneumonia in 2009.  The examiner determined that the etiology was most likely post-infective scarring and fibrosis.  It was noted that the Veteran was found to have pleural effusions and significant infiltrates in the lung and required high flow rates of oxygen.  With regards to the Veteran's contention that his lung condition was caused by Agent Orange exposure, the examiner commented that the most current review from the Institute of Medicine, Veterans and Agent Orange, 2012, noted that studies cited did not control for significant tobacco abuse.  Thus, the study found that there was inadequate or insufficient evidence of an association between chemical exposures and the prevalence of respiratory disease, such as wheeze, or asthma, COPD, and farmer's lung.

As for his claim that his remote tear gas exposure caused his lung condition, the examiner noted that while the Veteran reported having transient symptoms after exposure to tear gas while in Vietnam, his history is not consistent with an ongoing problem with his lungs since that exposure.  The examiner indicated that the Veteran did not report a symptom complex consistent with reactive airways disease and that a history of serious immediate pulmonary reaction to the tear gas exposure was not supported by the Veteran's history or his service treatment records, or other records in the file.  The examiner noted that it would be this type of exposure that could potentially lead to a long-term problem, but there was just not any evidence that this happened.  The examiner commented that several decades transpired between that time and the onset of his current respiratory symptoms.  Thus, the examiner determined that it was not plausible that his current respiratory condition was a result of that remote tear gas exposure.  The examiner finally noted that there was no evidence in the medical literature that a single exposure to tear gas caused a breathing condition to occur decades in the future.

The Board has reviewed the evidence of record and finds that the preponderance of the evidence shows that the Veteran's lung disability is not related to any event in service.  

The Veteran's service treatment records note that the Veteran complained of shortness of breath at entry into service, but clinical findings were normal.  He recalled on the August 2015 examination, however, that when in Vietnam, his lungs were hurting for several days after the Air Force dropped tear gas on the troops.  Nonetheless, he indicated that he did not have any chronicity of symptoms and no further problems until 2009 when he had pneumonia. Thus, while the Veteran has reported onset of symptoms of a lung disorder in service, he did not indicate continued symptoms after the initial episode of pain while breathing in Vietnam.  There also is no probative evidence of any treatment in service regarding a lung disability.  

In addition, the most probative medical evidence shows that the post-service diagnoses of lung disabilities are not related to service.  While a medical statement in May 2015 from the Illinois Lung Institute indicates that the Veteran's Agent Orange exposure and other exposures during his time in the military were probably contributing factors to his ongoing breathing problems, the medical statement has limited probative value, as the clinician did not offer a rationale or indicate any review or consideration of the Veteran's complete medical history, including his history of smoking.  

On the other hand, the medical opinion provided in August 2015 noted that the Veteran's COPD and pneumonia were not related to his military service, and that the symptoms the Veteran was experiencing starting in 2009 were likely related to residuals of his pneumonia in 2009.  The examiner also determined that the Veteran's COPD was more likely related to his smoking history.  The examiner noted that the Veterans claims file was reviewed and that the Veteran was examined.  As the examiner's opinion was based on a reasoned analysis, with supporting rationale, and was based on an examination of the Veteran and review of the record, the probative value of the opinion is high.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

The Board acknowledges that the Veteran is competent to report any symptoms of a lung disorder since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he experienced pain in his lungs in service after being exposed to tear gas.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he experienced pain in his lungs in service.  However, the Veteran is not competent to relate his symptoms to a diagnosis of a lung disorder.  Also, as previously noted, the Veteran did not assert that he had continued symptoms since service, but instead only noted symptoms starting in 2009. 

Therefore, service connection for a lung disability is not warranted under the provisions of 38 C.F.R. § 3.303(d).

Also, to the extent that the Veteran has asserted chronic symptoms of COPD and pneumonia since service, neither are specifically identified as chronic disabilities that can be granted service connection on the basis of continued symptomatology since service under 38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

After weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's lung disability was incurred in service.  See 38 U.S.C.A. §  1110.  Accordingly, the Board finds that the criteria for service connection for a lung disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

Entitlement to service connection for a lung disability is denied.


REMAND

Residuals of a neck injury

The Board remanded the issue of service connection for residuals of a neck injury for a medical opinion to address whether there was clear and unmistakable evidence of a pre-existing neck disability that was not aggravated by service; and if not, whether the current neck disability was otherwise related to service.

The Veteran underwent a VA examination of the cervical spine in August 2015.  The Veteran noted on the examination that he claimed that he saw a chiropractor in his early 20s (which based on his birthday would have been in approximately 1966), but the examiner noted that there were no clinical records from any chiropractor in the VBMS file.  On remand, the Veteran must be asked to identify these records and efforts should be made to obtain any records accurately identified.  The Veteran also referred to a possible worker's compensation claim for a neck injury but that none of these records were available for review.  Efforts should be made to obtain more information concerning these records, as well.

Hearing Loss and Tinnitus

The Board remanded the issues of entitlement to service connection for bilateral hearing loss and tinnitus so that a VA examination could be provided to determine whether these disabilities were related to his exposure to acoustic trauma in service.  It was noted that the evidence of record shows that the Veteran served in Vietnam and that his military occupational specialty (MOS) was cargo handler. The Board concedes in-service acoustic trauma.  Audiometric findings were not recorded at separation.  

At the hearing, the Veteran submitted statements from his brother and sister-in-law which indicate he has had hearing problems since returning from service.  A May 2015 statement from Dr. K. K . indicates that "[p]er the patient he has hearing loss, which started while he was in military service in Germany."  In his July 2009 claim, the Veteran reported tinnitus beginning in 1969 and at the hearing, he testified that he noticed buzzing in the ears after close proximity to explosions and that he has had tinnitus since discharge.  The January 2010 VA examination indicates that the Veteran first reported noticing tinnitus in 1989.

The Board noted in its June 2015 remand that an examination report dated in January 2010 found that given the lack of evidence of hearing loss and tinnitus during his military service or prior to his report of first obtaining amplification in the mid 1990's, it is less likely than not that his hearing loss is related to noise exposure during his military service.   The Board found that on review, the VA opinion did not appear to consider the lay evidence of record and it appeared to be based primarily upon the absence of a hearing loss disability during service.  The Board noted, however, that the absence of in-service evidence of a hearing disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385 ) is not always fatal to a service connection claim and that regardless of in-service test results, the Veteran may establish entitlement to service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  See Hensley  v. Brown, 5 Vet. App. 155   (1993). 

Thus, it was determined that an addendum opinion was needed that considered the lay contentions with adequate rationale. 

In August 2015 an addendum medical opinion was provided by the same VA examiner.  The examiner determined that given the absence of hearing loss during military service or in the 20 plus years following separation from service, it was less likely than not that the Veteran's current hearing loss or tinnitus was caused by or a result of noise exposure during his military service.  The examiner noted that the Veteran might have experienced a temporary threshold shift following the previously-described incident with the 5-ton tractor with the exhaust out, but this had likely resolved by separation, given that he denied hearing loss at that time.  The examiner further noted that a significant threshold shift on an audiogram might indicate noise injury, but with no significant threshold shift, there is no noise injury.  

There are several problems with the opinion provided.  The audiologist previously stated that the Veteran might have had a temporary threshold shift following his noise trauma, which seems to indicate a noise injury in service.  The Board also has conceded exposure to acoustic trauma in service.  The examiner goes on to find that there was not any sustained threshold shift in service based on the fact that the Veteran did not check the box for hearing loss at separation from service; however, the separation examination did not include an audiogram, so there is no reason to know whether there was, in fact, any sustained threshold shift at that time.  While the examiner notes that a significant threshold shift on an audiogram might indicate a noise injury, as there is no audiogram at separation, it is not clear how this is relevant to the medical opinion that the Veteran's hearing loss is not related to his noise trauma in service.  

The examiner also noted that the Veteran's right ear hearing loss was mixed with a normal tympanogram, which was consistent with otosclerosis, which was not related to noise exposure.  However, a private audiogram in April 2014 shows moderate to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear, which appears to contradict the VA examiner's findings.

Finally, once again, the examiner does not seem to give any weight to the Veteran's statements concerning his ongoing symptoms of hearing loss since service, as the examiner determined that given the absence of hearing loss during military service or in the 20 plus years following separation from service, it was less likely than not that the Veteran's current hearing loss or tinnitus was caused by or a result of noise exposure during his military service.  The examiner appears to be questioning the credibility of the statements the Veteran submitted from his family by noting that the statements submitted were identical, but does not otherwise discuss the lay evidence of record.

For these reasons, another examination and medical opinion is warranted to resolve this claim.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any additional, relevant treatment records pertaining to the Veteran's cervical spine, hearing loss, and tinnitus from the Iowa City VAMC dated since June 2015 to present.

2.  Ask the Veteran to identify any additional treatment concerning his cervical spine, hearing loss, and tinnitus, including any information concerning a chiropractor he reportedly saw in approximately 1966 and any worker's compensation claim for an injury to his neck.  Make reasonable efforts to obtain any relevant records identified by the Veteran.

3.  Thereafter, schedule the Veteran for a VA examination with an examiner with the relevant background, if possible, to ascertain the etiology of the Veteran's claimed bilateral hearing loss and tinnitus since his separation from military service.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted to determine whether the Veteran has bilateral hearing loss and tinnitus.

Then the examiner also should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that his current bilateral hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, including any exposure to acoustic trauma from his military occupational specialty (MOS) as cargo handler, any proximity to explosions, and/ or being in a 5-ton tractor with the exhaust out for several hours.

In providing this opinion, the examiner should acknowledge the following:

(a)  The Veteran served in Vietnam and his military occupational specialty (MOS) was cargo handler, which is conceded as involving in-service acoustic trauma.  

(b)  At the hearing, the Veteran submitted statements from his brother and sister-in-law which indicate he has had hearing problems since returning from service.  

(c)  A May 2015 statement from Dr. K. K . indicates that "[p]er the patient he has hearing loss, which started while he was in military service in Germany."  

(d)  In his July 2009 claim, the Veteran reported tinnitus beginning in 1969 and at the hearing, he testified that he noticed buzzing in the ears after close proximity to explosions and that he has had tinnitus since discharge.  The January 2010 VA examination indicates that the Veteran first reported noticing tinnitus in 1989.

(e)  A private audiogram in April 2014 shows moderate to profound sensorineural hearing loss in the right ear and mild to severe sensorineural hearing loss in the left ear, which appears to contradict the VA examiner's findings of mixed hearing loss in the right ear consistent with otosclerosis.

(f)  Any statements from the Veteran asserting symptoms of hearing loss and tinnitus in service and since his discharge from service.

Please note: a lack of diagnosis of hearing loss or tinnitus in service without consideration of additional evidence, including exposure to acoustic trauma in service is not sufficient, alone, as a medical reason for there being no relationship to service.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

4.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


